UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1246



ROBERT L. FRIESE, JR.,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:06-cv-00099)


Submitted:   September 21, 2007           Decided:   December 3, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, Norton, Virginia, for Appellant.    Michael
McGaughran, Patricia A. Stewart, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Charles T. Miller, United States
Attorney, Stephen M. Horn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert L. Friese, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and upholding

the   denial   of   disability    insurance     benefits   and   supplemental

security   income.      We    have   reviewed    the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          Friese v. Commissioner, No. 1:06-cv-00099

(S.D. W. Va. Jan. 25, 2007).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                     - 2 -